On Motion for Rehearing
Appellants have filed a motion for. rehearing based upon four points:
' (1) Appellants urge the inaccuracy of the following statement contained on the second page of our previous opinion herein:
“No buyer was produced by plaintiffs within the thirty-day period of the exclusive listing, but a few days later plaintiffs produced a written sales contract signed by one Edward Myles as purchaser.”
This was not a correct statement. The sentence should be changed to read as follows :
“No buyer upon the terms of the exclusive listing was produced by plaintiffs, but a few days after the date of the listing plaintiffs produced a written sales contract signed by one Edward Myles as purchaser.”
Such change has no effect upon the result of the decision.
(2) Appellants also complain that in two places in our previous opinion the statement was made, speaking of the offer of the landlord to make a five-year lease at $175 a month, that this offer from the landlord was never accepted by the prospective purchaser. Appellants call attention to testimony of one of the brokers at the trial that such offer of the landlord was “acceptable” to Myles, the prospective purchaser. Obviously such a statement is not the same as saying that the offer was actually accepted, and even this witness did not say that its acceptability was ever communicated to defendants. Myles, when testifying, did not state that he had ever accepted the landlord’s offer or that it was acceptable to him.
(3) Counsel for appellants state that they “are informed that subsequent to submission of the. appeal to this court on November 10, 1947, the prospective purchaser has actually arranged with appellees to acquire the said business.” Assuming the statement to be true, it is clear that any such agreement, subsequent to trial, and subsequent to submission of the case on appeal, could not affect the decision of this court in this case. Whether such acceptance would, give appellants the right to file another suit is a question upon which we do not comment at this time.
(4) We do not deem it necessary to discuss the other point raised by appellants.
The motion for a rehearing is denied.